Citation Nr: 0525378	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran's countable income in the year 2002 was 
excessive for the payment of nonservice-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1953 to January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran withdrew his request for a Board 
hearing by correspondence dated in July 2004.

The Board notes the veteran's December 2003 correspondence 
may be construed as a claim for reinstatement of nonservice-
connected disability pension benefits.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The evidence shows the veteran's annual countable income for 
2002 exceeded VA's maximum annual rate of income for a 
veteran with a spouse.


CONCLUSION OF LAW

The veteran's countable annual income for 2002 was in excess 
of the prescribed limit for entitlement to nonservice-
connected disability pension benefits.  38 U.S.C.A. §§ 1503, 
1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  Although it is 
unclear if the VCAA duties to notify and assist are 
applicable where the matter at issue involves a challenge to 
the denial of continued pension benefits payment, the Board 
finds the veteran is not prejudiced by appellate review 
without specific letter notification.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

VA pays pension benefits to permanently and totally disabled 
veterans with qualified service during a period of war based 
upon a maximum rate established by law and reduced by the 
veteran's countable annual income.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. § 3.23 (2004).  The income limitations are 
adjusted annually and are published in the "Notices" 
section of the Federal Register.  See 38 C.F.R. § 3.23.  
Effective December 2001, the limit was $12,692 for a veteran 
and a spouse.  

In determining income for purposes of entitlement to pension, 
payments of any kind or from any source will be counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002);  38 C.F.R. § 3.271 
(2004).  The amounts paid for unreimbursed medical expenses 
will be excluded from annual income to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension payable.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.272 
(2004).

In this case, the evidence includes Social Security 
Administration (SSA) correspondence showing the veteran's 
monthly payments from December 2001 to December 2002 were 
$1,115 and for December 2002 were $1,130.70.  Payments to his 
spouse for these periods were $437 and $443.  Correspondence 
dated in June 2003 shows the RO calculated the veteran's 
annual countable income from SSA payments as $13,380 and the 
income of his spouse as $5,244.  It was noted that medical 
expenses of $4,082 were considered in computing countable 
income.

In correspondence in support of his appeal the veteran 
asserted VA pension payments were warranted because of 
financial difficulties.  He expressed his belief, in essence, 
that his housing and utility expenses should be deducted from 
the amount of annual countable income.  There is no apparent 
dispute as to the amount of unreimbursed medical expenses 
considered for the year 2002.  In his March 2004 substantive 
appeal the veteran asserted that his SSA had been $1,088 per 
month and $386 per month for his spouse (or an annualized 
total of $17,688).

Based upon all of the evidence of record, the Board finds the 
veteran's countable annual income for the year 2002 exceeded 
the maximum annual rate of income for a veteran and spouse.  
There is no basis in VA law whereby expenses for personal 
housing and utilities may be excluded from countable income 
for pension purposes.  Although the veteran contends the SSA 
payment calculations for the year 2002 are incorrect, the SSA 
information provided to VA in this case is presumed to 
accurate in the absence of specific evidence of 
administrative error.  Therefore, the Board finds the 
veteran's appeal must be denied.


ORDER

The veteran's annual countable income for 2002 was excessive 
for the payment of nonservice-connected disability pension 
benefits; the appeal is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


